             Case 1:11-cr-00676-RJS Document 238 Filed 03/11/21 Page 1 of 1

Ismael Canales                                       4                                     61911 – MO
Docket Number: 11-CR-676-01




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                    PROBATION OFFICE

                                        JUDICIAL RESPONSE

THE COURT ORDERS:

‫܆‬           Permission to travel to Dominican Republic and all future international travel is at the
            discretion of the U.S. Probation Department. Approved.

‫܆‬           Permission to travel to Dominican Republic and the Court requires notification for all
            future international travel. Approved.

‫܆‬           Permission to travel to Dominican Republic. Denied

‫܆‬           Other:



                                                                 Honorable Richard J. Sullivan



                                                                 Date




NY 201(a)
